Citation Nr: 0328024	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a temporary total rating based on required 
convalescence following surgical treatment in 1998, under the 
provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970 and from September 1974 to December 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent evaluation for 
degenerative disc disease of the lumbar spine.  In March 
1999, an evaluation of 20 percent disabling was granted for 
the service-connected low back disability.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) ("the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
remains in appellate status.  

In an October 1999 rating decision, the RO denied entitlement 
to a temporary total rating for surgery conducted in April 
1998 under the provisions of 38 C.F.R. § 4.30.  The veteran 
also appealed this issue.

The veteran has also raised the issues of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) and entitlement to a temporary total rating for 
surgery conducted in January 2002.  The Board refers these 
matters to the RO for proper action.  





REMAND

In September 1999, the RO requested that the veteran complete 
authorization forms in order to obtain records from Dr. Vann, 
who had treated him in 1996 for back problems following a 
work-related back injury.  The veteran did not complete these 
forms and these records were not obtained.  The veteran is 
informed that he has not cooperated with VA.  If he wants the 
evidence considered, he must submit the evidence.

Further, in January 2002, the veteran underwent a lumbar 
fusion in January 2002.  The only record pertaining to that 
surgery is the Piedmont Hospital's discharge instructions.  
Pursuant to the Veterans Claims Assistance Act (VCAA), these 
records should be obtained.  Further, as noted below, 
additional action is necessary pursuant to VCAA.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

In this case, the veteran was issued a VCAA letter in March 
2003.  That letter told him that he had until April 12, 2003, 
to submit additional evidence.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002).  The issues on appeal should 
be addressed.  

3.  The RO should provide the veteran an 
opportunity to furnish medical release 
authorizations for treatment by Piedmont 
Hospital.  Thereafter, these records 
should be obtained.  

4.  In light of the revised rating 
criteria, the AOJ should schedule the 
veteran for an examination that is 
adequate to determine the degree of 
impairment due to the service-connected 
impairment.  

5.  If the AOJ distinguishes lower back 
pathology on the basis of service-
connected versus non-service-connected 
components, the degree of impairment must 
be established by a professional.

6.  The veteran is informed that if he 
fails to report for an examination 
without good cause, his claim may be 
denied.  38 C.F.R. § 3.655 (2003).

If upon completion of the requested actions, either issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




